—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered March 15,1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*721The defendant’s claims regarding certain remarks made by the prosecutor during summation are for the most part unpreserved for appellate review (see, CPL 470.05 [2]). In any event, the remarks were fair comment on properly admitted evidence and constituted a legitimate response to defense counsel’s summation (see, People v Taylor, 220 AD2d 705; People v Perry, 218 AD2d 818).
The defendant’s remaining contentions are without merit. Balletta, J. P., O’Brien, Santucci and Florio, JJ., concur.